NO. 12-08-00403-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



PATRICIA DUNBAR EMMONS,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and
her counsel.  No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered February 11, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.














(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


FEBRUARY 11, 2009


NO. 12-08-00403-CR


PATRICIA DUNBAR EMMONS,

Appellant

V.

THE STATE OF TEXAS,

Appellee




  Appeal from the 7th Judicial District Court
  of Smith County, Texas. (Tr. Ct. No. 007-0282-08)







			THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be Granted, the appeal be Dismissed, and that this
decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
THE STATE OF TEXAS
M A N D A T E
*********************************************

TO THE 7TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS: 

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11th
day of February, 2008, the cause upon appeal to revise or reverse your judgment between

PATRICIA DUNBAR EMMONS, Appellant

NO. 12-08-00403-CR; Trial Court No. 007-0282-08

By per curiam opinion.

THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

	"THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion be Granted, the appeal be Dismissed, and that this decision be
certified to the court below for observance."

 WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 200____.
			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk